Citation Nr: 1510560	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-04 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right hip disability, including as secondary to the service-connected lumbar spine disability.

2.  Entitlement to service connection for a left hip disability, including as secondary to the service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran had active service from December 2002 to December 2008 and from July to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Boise, Idaho. 

The case was previously before the Board in June 2014 and was remanded for additional development.

In July 2014, a VA medical examiner rendered the opinion that the Veteran had radicular pain in both lower extremities that was at least as likely as not related to his degenerative disc disease and/or degenerative joint disease of the lumbar spine.  The Board accepts this as a claim for a higher evaluation for degenerative arthritis of the lumbar spine.  This issue is referred to the RO for consideration.


FINDINGS OF FACT

1.  A right hip disorder was not manifest during service or within one year of separation from service; is not attributable to service; and was not caused or aggravated by a service-connected disability.

2.  A left hip disorder was not manifest during service or within one year of separation from service; is not attributable to service; and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred or aggravated in active service and was not caused by or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  A left hip disorder was not incurred or aggravated in active service and was not caused by or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2009 prior to the rating decision on appeal. 

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). VA treatment records have been obtained and associated with the claims file.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Subsequent to the June 2014 Board remand, the Veteran was asked to identify additional treatment providers and to provide authorization for the records to be obtained by VA.  No response was received.  The Veteran was afforded VA medical examination in April 2009 and July 2014.

Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran seeks entitlement to service connection for left and right hip disabilities.  The Veteran argues that the conditions arose within one year from his separation from service and that they are related to his back disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment records do not reveal any complaint, diagnosis, or treatment for any hip condition.

The Veteran was afforded a VA medical examination in April 2009.  A history of a bilateral hip condition was reported with an onset date of 2007.  The initial manifestations of the condition were noted to be insidious, no trauma event.  The hips were normal on X-ray examination.  The Veteran was diagnosed with bilateral hip strain with no loss of function.  Pain was the only limiting factor.  However, an opinion regarding the etiology of the bilateral hip condition was not rendered.

In an addendum dated in May 2009, the examiner reported that the Veteran did not have a chronic permanent clinically diagnosed hip condition related to his service-connected back condition.  

The Veteran was afforded a VA medical examination in July 2014.  The examiner noted that at the time of the April 2009 examination no hip condition was found and x-rays were normal.  It was reported that there was no mention of any hip condition in the Veteran's service treatment records or in visits to his VA primary care physician after service.  The examiner reported that the Veteran was diagnosed with bilateral hip strain with normal examination in April 2009.  The examiner noted:

In essence, the appropriate diagnosis for the hips seems (to me) to have been "bilateral hip pain likely due to radiculopathy/DDD of the lumbar spine, with no objective findings to support any diagnosis of a hip condition per se".  This would have closed out any further consideration of a hip condition, and related the symptoms to his DDD of the spine.  However, this was not done, and now this appeal is leading to this hip exam request in 2014. 

The only symptom of the hips noted by the examiner was that the hips were tight after he sat for two consecutive hours or more.  Once he got up and walked around, he was fine.  It was stiffness only related to long periods of sitting.  The examiner noted that this was basically normal for the Veteran's age.

The Veteran was physically examined.  X-rays of the hips remained normal and the examiner reported that the Veteran did not have a hip condition.  The examiner reported that the Veteran's diagnosis should be normal physiological hip stiffness after sitting with no objective abnormal findings on exam to support a diagnosis.  

The examiner reviewed the conflicting medical evidence and opined that there is no left or right hip condition.  In addition, there was no left or right hip condition that is either due to, caused by, or permanently aggravated by, the Veteran's service-connected lumbar disability.  The examiner noted that the Veteran had radicular pain in both lower extremities that was at least as likely as not related to his degenerative disc disease and/or degenerative joint disease of the lumbar spine.  While some pain went down past his hips there was no hip problem.

Entitlement to service connection for right and left hip disabilities is not warranted.  Service treatment records do not reveal any hip complaint, diagnosis, or treatment.  Although the Veteran was diagnosed with bilateral hip strain in April 2009, in an addendum dated in May 2009 the examiner noted that the Veteran did not have a chronic permanent clinically diagnosed hip condition related to his service connected back condition.  In addition, X-rays at the time of the April 2009 examination did not reveal any objective evidence of a hip condition.  While it was noted that pain was the only limiting factor, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Subsequently, in July 2014, a VA medical examiner found that although the Veteran had stiffness, he did not have any hip condition.  X-rays of the hips remained normal.  The examiner reported that the stiffness in the Veteran's hips was normal for his age.  It was further explained that the Veteran had radicular pain that was at least as likely as not related to his back disability; however, he did not have any hip problems.  As the preponderance of the evidence is against a finding that the Veteran has hip problems related to his active service or to his back disability, service connection is denied.


ORDER

Service connection for a right hip disability, including as secondary to the service-connected lumbar spine disability, is denied.

Service connection for a left hip disability, including as secondary to the service-connected lumbar spine disability, is denied.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


